


110 HR 2153 IH: 21st Century Competitiveness Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2153
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To recognize and enhance the contributions of the
		  National Aeronautics and Space Administration to the Nation’s competitiveness
		  in the 21st Century, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Competitiveness Act of
			 2007.
		2.Sense of
			 CongressIt is the sense of
			 Congress that a robust National Aeronautics and Space Administration, funded at
			 the levels authorized for fiscal years 2007 and 2008 under sections 202 and 203
			 of such Act (42 U.S.C. 16631 and 16632) and at appropriate levels in subsequent
			 fiscal years, would enable a robust and balanced set of programs in science,
			 aeronautics, education, and human space flight and exploration, and allow full
			 participation in any interagency efforts to promote innovation and economic
			 competitiveness.
		3.NASA’s contribution to
			 innovation
			(a)Participation in
			 Interagency ActivitiesThe National Aeronautics and Space
			 Administration shall be a full participant in any interagency effort to promote
			 innovation and economic competitiveness through near-term and long-term basic
			 scientific research and development and the promotion of science, technology,
			 engineering, and mathematics education, consistent with the agency mission,
			 including authorized activities.
			(b)ConsiderationsIn
			 order to carry out the participation described in subsection (a), the
			 Administrator of the National Aeronautics and Space Administration shall build
			 on the historic role of the National Aeronautics and Space Administration in
			 stimulating excellence in the advancement of physical science and engineering
			 disciplines and in providing opportunities and incentives for the pursuit of
			 academic studies in science, technology, engineering, and mathematics.
			(c)Annual
			 Report
				(1)RequirementThe
			 Administrator shall submit to Congress and the President an annual report
			 describing the activities conducted pursuant to this Act, including a
			 description of the goals and the objective metrics upon which funding decisions
			 were made.
				(2)ContentEach
			 report submitted pursuant to paragraph (1) shall include, with regard to
			 science, technology, engineering, and mathematics education programs, at a
			 minimum, the following:
					(A)A description of
			 each program.
					(B)The amount spent
			 on each program.
					(C)The number of
			 students or teachers served by each program.
					(D)Measurement of how
			 each program improved student achievement, including with regard to challenging
			 State achievement standards.
					
